DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/21; 7/11/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 28 is objected to because of the following informalities: 
Claim 28 should be amended to read, “…based on a quantity of 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29 has been interpreted under 35 U.S.C. 112, sixth paragraph. 
Since the claim limitation(s), i.e., “means for determining”; “means for transmitting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification (e.g., par [0046][0047][0048]; FIGS. 2, 10 of the Application Publication) shows that the following be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
“Means for determining” appears to be a processor;
“Means for transmitting” appears to be a transmit processor. 

If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-9, 11, 16, 18-19, 21, 26, 29, 33-34, 37, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ijaz et al. (U.S. Patent Application Publication No. 2020/0280985).

Regarding Claim 1, Ijaz et al. discloses  A user equipment (UE) for wireless communication (UE in wireless communication system (par [0001][0088]; FIG. 2)), comprising: a memory (memory 39 in FIG. 2); and one or more processors (controller 37 in FIG. 2; par [0091]), coupled to the memory, configured to: determine a physical uplink control channel (PUCCH) resource, for transmitting a hybrid automatic repeat request acknowledgment (HARQ-ACK) message, using an implicit resource mapping procedure and before receiving a radio resource control setup (Ijaz et al. discloses that if the base station uses an implicit indication of a set of PUCCH resources, the applicable UE PUCCH resource is determined by the mobile device based on an appropriate cell specific parameter broadcast via the remaining minimum system information (par [0058]); when a cell specific parameter is broadcast via the RMSI, the PUCCH resource for transmitting HARQ feedback for Msg4 is derived (par [0058]); for resource allocation for HARQ-ACK before RRC connection setup, the resource allocation is derived based on a 4-bit parameter in RMSI (par [0105][0106])), wherein the PUCCH resource is determined from a set of PUCCH resources using a remaining minimum system information (RMSI) value (Ijaz et al. discloses that for resource allocation for HARQ-ACK before RRC connection setup, the resource allocation is derived based on a 4-bit parameter in RMSI (par [0105][0106]); UE identifies a PUCCH resource from a set of resources derived from RMSI (par [0111])); and transmit the HARQ-ACK message using the PUCCH resource (Ijaz et al. discloses that the HARQ feedback for Msg4 is sent using the allocated PUCCH resource (FIG. 6)).  
Regarding Claim 6, Ijaz et al. discloses The UE of claim 1, and further, Ijaz et al. discloses wherein the PUCCH resource is determined further based on a resource block offset identified based at least in part on the RMSI value (Ijaz et al. discloses that 4-bits shall be used for deriving the PUCCH resources during initial access, and that only 2-bits of 4 bits are used for signaling the offset in cell specific manner (par [0118])).  

Regarding Claim 8, Ijaz et al. discloses The UE of claim 1, and further, Ijaz et al. discloses wherein the one or more processors are further configured to: receive a message identifying the RMSI value (Ijaz et al. discloses that cell specific parameter is broadcasted via the RMSI and PUCCH resource for transmitting HARQ feedback for Msg4 is derived (par [0058][0105][0111])).  

Regarding Claim 9, Ijaz et al. discloses The UE of claim 1, and further, Ijaz et al. discloses wherein the RMSI value is a 4-bit parameter (Ijaz et al. discloses that for resource allocation for HARQ-ACK before RRC connection setup, the resource allocation is derived based on a 4-bit parameter in RMSI (par [0105][0106])).  

Regarding Claims 11, 21, and 29, Claims 11, 21, and 29 are directed to method, computer medium, and apparatus claims and they do not teach or further define over the limitations recited in claim 1.   Therefore, claims 11, 21, and 29 are also rejected for similar reasons set forth in claim 1.

Regarding Claims 16, 18-19, 26, 33-34, and 37, Claims 16, 18-19, 26, 33-34, and 37 are directed to method, computer medium, and apparatus claims and they do not teach or further define over the limitations recited in claims 6 and 8-9.   Therefore, claims 16, 18-19, 26, 33-34, and 37 are also rejected for similar reasons set forth in claims 6 and 8-9.

Regarding Claim 39, Ijaz et al. discloses The UE of claim 1, and further, Ijaz et al. discloses wherein the PUCCH resource is determined further based on information of a downlink control for a message ((Ijaz et al. discloses that for equation for PUCCH resource allocation for Msg4 HARQ-ACK feedback transmission, starting CCE index of the detected DCI is used (par [0119]-[0121])).   

Regarding Claim 40, Ijaz et al. discloses The UE of claim 1, and further, Ijaz et al. discloses wherein the PUCCH resource is determined further based on a control channel element (CCE) index (Ijaz et al. discloses that for equation for PUCCH resource allocation for Msg4 HARQ-ACK feedback transmission, starting CCE index of the detected DCI is used (par [0119]-[0121])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10, 14-15, 20, 24-25, 28, 31-32, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz et al. (U.S. Patent Application Publication No. 2020/0280985) and further in view of Fu et al. (U.S. Patent Application Publication No. 2018/0324773).

Regarding Claim 4, Ijaz et al. teaches The UE of claim 1, and although, Ijaz et al. teaches that the allocated PUCCH resource is derived using the formula that includes i.sub.SB_index.BWP, which is the sub-band index indicated via RMSI (par [0068])), indicating that multiple PUCCH resources, Ijaz et al. does not explicitly teach wherein the PUCCH resource is determined further based on a resource allocation index of a plurality of resource allocation indices.  Fu et al. teaches such a limitation. 
	Fu et al. is directed to method and apparatus for receiving downlink control channel in wireless communication system.  More specifically, Fu et al. teaches that multiple PUCCH resource sets are determined through a protocol, and then the bits of the RMSI indicate one of the PUCCH resource sets to be used to transmit the HARQ-ACK (par [0161][0176]; Table 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ijaz et al. so that the PUCCH resource is determined further based on a resource allocation index of a plurality of resource allocation indices, as taught by Fu et al. The modification would have allowed the system to enable UE to determine a PUCCH resource set (see Fu et al., par [0175]). 

Regarding Claim 5, the combined teachings of Ijaz et al, and Fu et al. teach The UE of claim 4, and further, the references teach wherein the resource allocation index is identified based at least in part on the RMSI value (Fu et al. teaches that multiple PUCCH resource sets are determined through a protocol, and then the bits of the RMSI indicate one of the PUCCH resource sets to be used to transmit the HARQ-ACK (par [0161][0176]; Table 1).  The motivation to combine these references is the same as that of claim 4. 

Regarding Claim 10, Ijaz et al. teaches The UE of claim 1, however, Ijaz et al. does not explicitly teach wherein the PUCCH resource is determined further based on a quantity of PUCCH resources in a subset of PUCCH resources of a resource pool.  Fu et al. teaches such a limitation. 
	Fu et al. is directed to method and apparatus for receiving downlink control channel in wireless communication system.  More specifically, Fu et al. teaches that the number of resources in the PUCCH resource set for transmitting the HARQ-ACK configured by the UE-specific higher layer signaling is different from the number of resources in the PUCCH resource set used to transmit the HARQ-ACK indicated by the RMSI (par [0180][0182]).  In such a case, the way of indicating the PUCCH resources is determined (par [0194]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ijaz et al. so that the PUCCH resource is determined further based on a quantity of PUCCH resources in a subset of PUCCH resources of a resource pool, as taught by Fu et al. The modification would have allowed the system to enable UE to determine a PUCCH resource set (see Fu et al., par [0175]). 

Regarding Claims 14-15, 20. 24-25, 28, 31-32, and 36, Claims 14-15, 20, 24-25, 28, 31-32, and 36 are directed to method, computer medium, and apparatus claims and they do not teach or further define over the limitations recited in claims 4-5 and 10.   Therefore, claims 14-15, 20, 24-25, 28, 31-32, and 36 are also rejected for similar reasons set forth in claims 4-5 and 10.

Regarding Claim 38, Ijaz et al. teaches The UE of claim 1, however, Ijaz et al. does not explicitly teach wherein the set of PUCCH resources are identified as candidate PUCCH resources in a table of the UE.  Fu et al. teaches such a limitation. 
	Fu et al. is directed to method and apparatus for receiving downlink control channel in wireless communication system.  More specifically, Fu et al. teaches that 4 bit information in the RMSI indicates up to 16 PUCCH resource sets, and the umber of PUCCH resources in each resource set is preset by the protocol (par [0178]; Table 1), indicating such is stored in UE. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ijaz et al. so that the PUCCH resources are identified as candidate PUCCH resources in a table of the UE, as taught by Fu et al. The modification would have allowed the system to enable UE to determine a PUCCH resource set (see Fu et al., par [0175]). 

Claims 7, 17, 27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz et al. (U.S. Patent Application Publication No. 2020/0280985) and further in view of Yi et al. (U.S. Patent Application Publication No. 2019/0356524).

Regarding Claim 7, Ijaz et al. teaches The UE of claim 1, however, Ijaz et al. does not explicitly teach wherein the PUCCH resource is determined further based on a resource block group offset identified based at least in part on the RMSI value.  Yi et al. teaches such a limitation. 
	Yi et al. is directed to method and apparatus for configuring control channel for NR in wireless communication system.  More specifically, Yi et al. teaches that for resource allocation in frequency/time domain, RBG starting position offset is indicated to inform where to start RBG grouping, and that the offset is indicated by PBCH (par [0356][0357]).  Further, Yi et al. teaches that SIB is transmitted within a SS block (Par [0068]) and that SS block includes a PBCH (par [0010])).  In addition, Yi et al. teaches that RBG and PRB grid offset is indicated in RMSI (par [0366]; FIG. 19). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ijaz et al. so that the PUCCH resource is determined further based on a resource group offset identified based at least in part on the RMSI value, as taught by Yi et al. The modification would have allowed the system to inform where to start RGB grouping (see Yi et al., par [0356]). 

Regarding Claims 17, 27, and 35, Claims 17, 27, and 35 are directed to method, computer medium, and apparatus claims and they do not teach or further define over the limitations recited in claim 7.   Therefore, claims 17, 27, and 35 are also rejected for similar reasons set forth in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414